DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 01/20/2020.  Claims 1-19 are currently pending and have been examined.
Claim Interpretation
	Note: Whenever the claims indicated inclusive (and) or alternative (or) limitations, only the alternative limitations were examined unless stated different in the rejection.  Similarly, whenever the claims indicated optional limitations (e.g. “optionally"), the claim limitations were considered to be a preference and not a requirement unless stated different in the claim rejection.
	The Office notes that the following terms are interpreted per the Applicant’s specification:
“fixing portion” is interpreted per the Applicant’s specification and drawings to be the apparatus that holds the wafer during polishing.
“rotary body module” is interpreted per the Applicant’s specification and drawings to be a CMP carrier head that rotates the wafer during polishing.
“first rotating unit” is interpreted per the Applicant’s specification and drawings to be the elements of a CMP carrier head that holds and contacts the wafer during polishing.
“second rotating unit” is interpreted per the Applicant’s specification and drawings to be the elements of a CMP carrier head that holds and connects to a retainer ring.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukushima et al (US Patent no. 10,702,972), hereinafter referred to as Fukushima 1.
	Regarding claim 11, Fukushima 1 discloses in figure 29, a chemical mechanical polishing apparatus comprising: 
	a fixing portion (1); and 
	a rotary body module (10) including a rotating shaft (76) rotatably provided on the fixing portion (76 is on 11 through intermediate members), a first rotating unit (43) connected to the rotating shaft (43 is connected to 76) and on which a wafer (W) is mounted (43 holds W), and a second rotating unit (40b) disposed around the first rotating unit (40b surrounds 43) and on which a retainer ring (40a) is mounted (40a is mounted 40b), 
	wherein the fixing portion (1) comprises a first driving member (right 110) disposed above the first rotating unit (right 110 is above 43) and a second driving member (left 110) disposed above the second rotating unit (left 110 is above 40b), wherein each of the first and second driving members (right and left 110’s) are comprised of a cylinder (col 16, lines 7-8, 110’s are air cylinders), and 
	wherein the first rotating unit and the second rotating unit are configured to be independently tilted (col 18, lines 13-27).
	Regarding claim 12, Fukushima 1 further discloses the chemical mechanical polishing apparatus according to claim 11, wherein a first roller (202) contacting the first rotating unit (202 contacts 43 through intermediate members) is provided on an end of the first driving member (202 is on the end of right 110), and wherein a second roller (202) contacting the second rotating unit (202 contacts 40b) is provided on an end of the second driving member (202 is on the end of left 110).
	Regarding claim 13, Fukushima 1 further discloses the chemical mechanical polishing apparatus according to claim 11, wherein the first rotating unit (43) and the second rotating unit (40b) are separately connected to the rotating shaft (43 and 40b are separately connected to 76).
	Claims 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukushima et al (US Patent no. 9,403,255), hereinafter referred to as Fukushima 2.
	Regarding claim 14, Fukushima 2 discloses in figure 12, a rotary body module comprising: 
	a rotating shaft (76) attached to a fixing portion (76 is attached to 1); 
	a first rotating unit (43) connected to the rotating shaft (43 is connect to 76) and on which a wafer (W) is mounted (43 holds W); and a second rotating unit (40b) disposed around the first rotating unit (40b surrounds 43) and on which a retainer ring (40a) is mounted (40a is mounted on 40b), wherein the first rotating unit (43) and the second rotating unit (40b) are configured to be independently tilted (col 13, lines 17-27).
	Regarding claim 15, Fukushima 2 further discloses the rotary body module according to claim 14, wherein a first driving member (60) disposed above the first rotating unit (60 is above 43) and a second driving member (110) disposed above the second rotating unit (110 is above 40b) are provided on the fixing portion (60 and 110 are on 1).
	Regarding claim 16, Fukushima 2 further discloses the rotary body module according to claim 15, wherein the first (60) and second driving members (110) are comprised of a magnet or an electromagnet (col 11, lines 40-49, magnets 70 are disposed on 61, and col 21, lines 11-47, 140 is a magnet).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al (US Patent no. 9,403,255) as applied to claim 14, and in view of Fukushima et al (US Patent No. 9,662,764), hereinafter referred to as Fukushima 2 and Fukushima 3, respectively.
	Regarding claim 18-19, Fukushima 2 discloses the elements of the claimed invention as stated above in claim 14, but does not explicitly disclose wherein the first rotating unit comprises: a first body; a first flexible member connecting the first body  and the rotating shaft; a first sealing member sealing a space formed by the first body and the rotating shaft; and a membrane provided on a lower surface of the first body and on which the wafer is mounted; and 	wherein the second rotating unit comprises: a second body including a lower surface on which the retainer ring is mounted; a second flexible member connecting the first body and the second body; and a second sealing member sealing a space formed by the first body and the second body, together with the second flexible member.
	Fukushima 3 teaches in figure 2, a rotary body module comprising: 
	a rotating shaft (101) attached to a fixing portion (101 is attached to 1); 
	a first rotating unit (43) connected to the rotating shaft (43 is connect to 101) and on which a wafer (W) is mounted (43 holds W); and a second rotating unit (22) disposed around the first rotating unit (22 surrounds 43) and on which a retainer ring (20) is mounted (20 is mounted on 22), wherein the first rotating unit (43) and the second rotating unit (22) are configured to be independently tilted (col 13, lines 24-30, with the whole apparatus tiltable about bearing 114, and as 43 and 22 are connected by 158, all elements are tiltable but 43 and 22 can tilt independently);
	wherein the first rotating unit (43) comprises: a first body (43 has a body); a first flexible member (158) connecting the first body (158 is connected to 43) and the rotating shaft (158 is connected to 101 by intermediate members); a first sealing member (123) sealing a space formed by the first body and the rotating shaft (col 17, line 65 – col 18, line 20, 123); and a membrane (45) provided on a lower surface of the first body (45 is on a lower surface of 43) and on which the wafer is mounted (45 contacts W) (claim 18); and 
	wherein the second rotating unit (22) comprises: a second body (22 has a body) including a lower surface on which the retainer ring is mounted (on the bottom surface of 22, 20 is mounted); a second flexible member connecting the first body and the second body (158); and a second sealing member sealing a space formed by the first body and the second body (120), together with the second flexible member (col 17, line 65 – col 18, line 20, 120) (claim 19).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fukushima 2 with the teachings of Fukushima 3 to incorporate the first and second flexible members because these members prevent particles from the top of the apparatus from falling onto the polishing surface and prevents slurry from entering the apparatus, both of which would damage the product and apparatus (col 24, lines 22-30, summarized).
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, Fukushima et al (US Patent No. 9,403,255) discloses in figure 12, a chemical mechanical polishing apparatus comprising: 
	a fixing portion (1); and 
	a rotary body module (10) including a rotating shaft (76) rotatably provided on the fixing portion (76 is on 1), a first rotating unit (43) connected to the rotating shaft (43 is connected to 76) and on which a wafer (W) is mounted (43 holds W), and a second rotating unit (40b) disposed around the first rotating unit (40b surrounds 43) and on which a retainer ring (40a) is mounted (40a is mounted on 40b), 
	wherein the fixing portion (1) comprises a first driving member (60) disposed above the first rotating unit (60 is above 43) and a second driving member (110) disposed above the second rotating unit (110 is above 40b), 
	wherein the first (60) and second driving members (110) are comprised of a magnet or an electromagnet (col 11, lines 40-49, magnets 70 are disposed on 61, and col 21, lines 11-47, 140 is a magnet), 
	wherein a second magnet (130), disposed opposite to the second driving member (110), and wherein the first rotating unit and the second rotating unit are independently tilted (col 13, lines 17-27).
	The prior art considered as a whole, alone or in combination, neither anticipates nor renders obvious “a first magnet, disposed opposite to the first driving member, is provided in the first rotating unit” and “a second magnet … is provided in the second rotating unit”,  together in combination with the rest of the limitations in the independent claim. Where in the instant case where there is no first magnet opposite 60 since 70 is provided on 61 and further even if a magnet was provided opposite 60, the magnet 70 is not in 43 and the second magnet is not provided in 40b. Further adding a first magnet opposite the first driving member is un-obvious because the material on which it sits is metal and one of ordinary skill in the art would not consider adding an additional magnet to the system of 60.
	Claims 2-10 are allowed as being dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 17, the prior art considered as a whole, alone or in combination, neither anticipates nor renders obvious “a first magnet, disposed opposite to the first driving member, is provided in the first rotating unit” and “a second magnet … is provided in the second rotating unit”,  together in combination with the rest of the limitations in the independent claim. 	Where in the instant case where there is no first magnet opposite 60 since 70 is provided on 61 and further even if a magnet was provided opposite 60, the magnet 70 is not in 43 and the second magnet is not provided in 40b. Further adding a first magnet opposite the first driving member is un-obvious because the material on which it sits is metal and one of ordinary skill in the art would not consider adding an additional magnet to the system of 60.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nomura et al (US PGPUB No. 2012/0118504) teaches a CMP carrier head using magnets and an electromagnet. Shinozaki (US Patent No. 9,849,557) teaches a CMP carrier head that tilts. Watanabe et al (US Patent No. 8,382,558) teaches a CMP carrier head that pivots about a central axis. Hayashi et al (US Patent No. 6,857,950) teaches a CMP carries head comprising magnets but does not teach the active driving of a tilt but instead teaches away by resisting tilting. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723